UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                         _______________________

                               No. 97-30037
                             Summary Calendar
                         _______________________


                   PATRICIA MUGGIVAN; JOHN MUGGIVAN,

                                                   Plaintiffs-Appellants,

                                   versus

                          CLYDE MCLEOD, ET AL.,

                                                                Defendants,

            CLYDE MCLEOD; JEFFERSON PARISH SCHOOL BOARD,

                                                    Defendants-Appellees.


_________________________________________________________________

          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 95-CV-3849
_________________________________________________________________
                        November 28, 1997
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:1

        Patricia and John Muggivan appeal the district court’s

grant of summary judgment in favor of the defendants in a civil

rights action alleging that Patricia Muggivan was terminated from

her employment, as a tenured special education teacher, in

violation of their constitutional rights.          The Muggivans argue

that their claims are not time-barred and that they are not

governed by res judicata.


     1
       Pursuant to Local Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
       The Muggivans have abandoned her claims against the

judicial defendants, the State of Louisiana, Clyde McLeod, and

Jefferson Parish by failing to raise and brief arguments

challenging their dismissal by the district court. See Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th

Cir. 1987).   The Muggivans have also abandoned their claims under

the Individuals with Disabilities Act, 20 U.S.C. § 1400 et seq.

       As to the remaining claims, the Muggivans argue they are

not time-barred because Patricia Muggivan’s prior state court

suit interrupted prescription. See Parker v. Southern Am. Ins.

Co., 590 So. 2d 55, 56 (La. 1991).    First, John Muggivan was not a

party to the state-court proceeding; therefore, his claims are

barred by prescription.   Second, even if Patricia Muggivan’s

claims are not barred by prescription because of the prior state

court suit, we have reviewed the briefs and the record and

conclude that the district court did not err in granting summary

judgment in favor of the defendants.   Patricia Muggivan has not

raised a legitimate federal challenge to her termination.

Further, even if she had alleged a constitutional violation, this

court accords full faith and credit to the state court’s

judgment. See Allen v. McCurry, 449 U.S. 90, 95-96, 101 S. Ct.
411, 415-16 (1980).   For these reasons, the judgment of the

district court is AFFIRMED.

  AFFIRMED.


                                 2